 



Exhibit 10.2

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated as of
July 27, 2018, by and among NorthWest Indiana Bancorp (the “Company”), the
wholly-owned subsidiary of the Company, Peoples Bank SB (“Peoples Bank,” and
collectively with the Company, the “Bank” unless otherwise noted), and Benjamin
J. Bochnowski (the “Executive”).

 

WHEREAS, the Company, Peoples Bank, and the Executive entered into an Employment
Agreement, dated as of August 1, 2017 (the “Employment Agreement”);

 

WHEREAS, the Executive has served as the President and Chief Executive Officer
of the Bank pursuant to the Employment Agreement; and

 

WHEREAS, the parties now desire to make certain modifications to the Employment
Agreement as set forth in this Amendment;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties hereby agree that the
Employment Agreement shall be, and it hereby is, amended as follows:

 

1.             Other Benefits; Vacation. Section 6 (b) of the Employment
Agreement is hereby amended and restated in its entirety to read as follows:

 

“(b) Vacation. Notwithstanding anything herein to the contrary, the Executive
shall be entitled to a maximum of six weeks vacation to be taken during such
times as may be chosen by the Executive. Any vacation time not taken during any
calendar year and any unused vacation days in existence as of the date hereof
may be taken with the consent of the Compensation Committee of the Board, which
consent shall not be unreasonably withheld. Vacation time for each calendar year
shall be considered earned as of the first day of each calendar year.”

 

2.             Defined Terms. All capitalized terms not otherwise defined in
this Amendment shall have the meanings given to them in the Employment
Agreement.

 

3.             Counterparts. This Amendment may be executed in any number of
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts shall together constitute the same instrument.

 

4.             Miscellaneous. Except as specifically amended by the terms of
this Amendment, all other terms and conditions of the Employment Agreement are
and shall remain in full force and effect for all purposes.

 

[Signature Page Follows]

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.

 



  NORTHWEST INDIANA BANCORP         /s/ Amy W. Han     Name:  Amy W. Han    
Title: Chair, Compensation Committee                 PEOPLES BANK SB          
/s/ Amy W. Han     By: Amy W. Han     Title: Chair, Compensation Committee      
        /s/ Benjamin J. Bochnowski     By: Benjamin J. Bochnowski  



 


 

